DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in reply to the amendments and remarks filed on 19 January 2021.
Claims 1, 20, 23, and 24 have been amended.
Claims 1-26 are currently pending and hereby allowed.

Response to Amendment
Applicant’s amendments are sufficient to overcome the objections previously raised.  These objections are respectfully withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-26 are hereby allowed because none of the prior art of record, taken individually or in combination, teach or suggest a non-obvious combination of the claimed invention.
The prior art of record most closely resembling the application’s claimed invention includes Kim et al. (US 8,112,299), Chen et al. (US 2007/0118415), Borodow et al. (US 2015/0154524), Bargetzi et al. (US 2016/0165056) and Coughlin et al. (US 7,869,941).

Chen teaches an intelligent meeting scheduler that accounts for travel time and distances between multiple meeting participants and event locations but does not illustrate a generated display that outputs the tracked real time information for a plurality of users via visual indicators for each user with associated proximate widgets that indicate the location information gathered and predicted for each user.
Borodow teaches a sales force management, customer relationship management, and professional services management system and method.  Specifically, Borodow describes a data stream aggregation mechanisms that tracks geolocation data based on signals received and determines and stores location, and other information about users and events. Borodow does not set forth managing particular events, meetings or visits according to the gathered and 
Bargetzi teaches utilizing radio frequency beacons to initiate conference calls.  Specifically, Bargetzi describes storing role and visit agenda information to manage a particular interaction or event that is schedule for a user.  Bargetzi describes a user interface including location indicators but does not set forth utilizing tracked real time data of a plurality of users to enable the visualization, by any user, of the status and location of multiple participating identified users.
Coughlin teaches a meeting notification and modification service that specifically sets forth methodology so that when it is determined that an attendee will be late based on current geographic data for the user, the system may send alert messages and offer alternative appointment times.  Coughlin does not set forth real time tracking of multiple users so that all participants in a visit or meeting can visualize the status of each participating user while the impacted meeting or visit can be automatically adjusted according to the determined potential delay.
Therefore, none of the prior art of record, taken individually or in combination, teach or suggest a non-obvious combination that illustrates receiving localization signals from devices of a plurality of users to track their real time locations, where the strength of the signal received determines the current location which is stored with agenda and role information associated with a visit and is used with the stored data to determine relative real-time locations for each of the plurality of users in relation to the location of the event in order to generate a display that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623